DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Pua on 19 February 2020.
The application has been amended as follows: 

BEGIN CLAIMS:

1. (Currently Amended) An uplink control information transmission method, comprising: 
determining a transmission configuration set corresponding to uplink control information to be sent; 
selecting a transmission configuration from the transmission configuration set; and 
transmitting the uplink control information to be sent according to the selected transmission configuration,
wherein in response to determining that the uplink control information to be sent comprises response information, the determining a transmission configuration set corresponding to uplink control information to be sent comprises: 
determining the transmission configuration set according to a responded object, or selecting the transmission configuration according to times of retransmission; or
in response to determining that the uplink control information to be sent comprises channel state information (CSI), the determining a transmission configuration set corresponding to uplink control information to be sent comprises: 
determining the transmission configuration set according to a type of the CSI[[.]] which comprises at least one of: quantization information of a matrix of a channel, quantization information of feature vectors of the channel, a channel quality indicator/index (CQI), interference measurement, a precoding matrix indicator (PMI), a rank indicator (RI) of the channel, feedback information of a number of precoding layers, a channel state information reference signal resource indicator/index (CRI), port selection information, indication information of a measurement resource location, or a beam indicator/index (BI).

21. (Currently Amended) An uplink control information transmission configuration indication method, comprising: 
determining a transmission configuration of uplink control information to be sent; and 
sending downlink control information at a physical layer, wherein the downlink control information is used for indicating the transmission configuration of the uplink control information to be sent within a preset duration,
wherein in response to determining that the uplink control information to be sent comprises response information, the determining a transmission configuration of uplink control information to be sent comprises: 
determining a transmission configuration set according to a responded object, or selecting the transmission configuration according to times of retransmission; or
in response to determining that the uplink control information to be sent comprises channel state information (CSI), determining a transmission configuration set corresponding to uplink control information to be sent comprises: 
determining the transmission configuration set according to a type of the CSI[[.]] which comprises at least one of: quantization information of a matrix of a channel, quantization information of feature vectors of the channel, a channel quality indicator/index (CQI), interference measurement, a precoding matrix indicator (PMI), a rank indicator (RI) of the channel, feedback information of a number of precoding layers, a channel state information reference signal resource indicator/index (CRI), port selection information, indication information of a measurement resource location, or a beam indicator/index (BI).

29. (Currently Amended) An uplink control information transmission device, comprising: 
a processor and a memory storing processor-executable instructions which, when executed by the processor, are configured to:
determine a transmission configuration set corresponding to uplink control information to be sent;  
select a transmission configuration from the transmission configuration set; and 
transmit the uplink control information to be sent according to the selected transmission configuration,
wherein in response to determining that the uplink control information to be sent comprises response information, the determining a transmission configuration set corresponding to uplink control information to be sent comprises: 
determining the transmission configuration set according to a responded object, or selecting the transmission configuration according to times of retransmission; or
in response to determining that the uplink control information to be sent comprises channel state information (CSI), the determining a transmission configuration set corresponding to uplink control information to be sent comprises: 
determining the transmission configuration set according to a type of the CSI[[.]] which comprises at least one of: quantization information of a matrix of a channel, quantization information of feature vectors of the channel, a channel quality indicator/index (CQI), interference measurement, a precoding matrix indicator (PMI), a rank indicator (RI) of the channel, feedback information of a number of precoding layers, a channel state information reference signal resource indicator/index (CRI), port selection information, indication information of a measurement resource location, or a beam indicator/index (BI).

END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, Claim 21, and Claim 29, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests determining a transmission configuration set according to a responded object, or selecting the transmission configuration according to times of retransmission; or in response to determining that the uplink control information to be sent comprises channel state information (CSI), determining a transmission configuration set corresponding to uplink control information to be sent comprises: determining the transmission configuration set according to a type of the CSI which comprises at least one of: quantization information of a matrix of a channel, quantization information of feature vectors of the channel, a channel quality indicator/index (CQI), interference measurement, a precoding matrix indicator (PMI), a rank indicator (RI) of the channel, feedback information of a number of precoding layers, a channel state information reference signal resource indicator/index (CRI), port selection information, indication information of a measurement resource location, or a beam indicator/index (BI).  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474